                                  UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
                                       [OAKLAND DIVISION]


 ZOHA MEMARI, et al.                                       Case No.: 4: 18-cv-05589-HSG

                               Plaintiff,                  STIPULATION OF DISMISSAL
                                                           WITH PREJUDICE
                 v.                                        (FRCP 41(a)(l)(A)(ii)) ; ORDER


 POPSUGAR, INC.

                               Defendant.



         IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel for

 the Plaintiffs Zoha Memari, Annie Traschel, Robin Traschel, Kelly Torrez, Eva Phan, Amanda

 Roberson and Robin Berenson, on one hand, and counsel for the Defendant POPSUGAR Inc., on the

 other, that all claims asserted in the above-captioned action are dismissed with prejudice, pursuant to

 Fed. R. Civ. P. 41(a)( I )(A)(ii), all parties to bear their own attorneys' fees and costs.




�:.::�                                                Ben��

 LIEBOWITZ LAW FIRM, PLLC                             Willke Farr & Gallagher LLP
  11 Sunrise Plaza, Suite 301                         One Front Street
 Valley Stream, NY 11580                              San Francisco, CA 94111
 Tel: (516) 233-1660                                  Tel: 415-858-7401
 jf@LiebowitzLawFirm.com                              bhur@willkie.com

 Dated: January 30, 2020                              Dated: January�. 2020
 Attorney for All Plaintiffs                          Attorney for Defendant Popsugar Inc.




 Dated: 1/31/2020                                       SO ORDERED:




                                                       Hayward S. Gilliam, Jr. (U.S.D.J.)
